Title: To Thomas Jefferson from Delamotte, 29 August 1793
From: Delamotte
To: Jefferson, Thomas


Le Havre, 29 Aug. 1793. He received TJ’s 21 Mch. letter on 10 June and will continue the efforts already made in accordance with it to prevent foreign ships from flying the American flag. By the first ship he will send the security of which TJ sent him a model, having overcome the difficulty of finding people to make this commitment by offering a counter-guarantee and mortgage on his property. He encloses a state of American ships frequenting this port for the first six months of the year, but fears that the future will not be as favorable for the United States flag. The English, harassing it even more than France’s illadvised corsairs did, seize all American ships bringing colonial provisions to France and take all French letters on them even though they acknowledge they may not do so. By such determined conduct, he fears, England will not allow the United States to remain neutral. He is pleased that Nathaniel Cutting has been named consul of this department, and when Cutting returns from Lisbon, where he is now thought to be, he will hand over his functions to him and resume them only when Cutting is away.
